                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

 KOLBY DUCKETT, DAVID SCHILLING,
 and DAVID HOLLOWAY,

            Plaintiffs,
 v.
                                                               No. 1:19-cv-00295
 CHIEF BRIAN HICKMAN, TED ROGERS,
 and THE CITY OF COLLEGEDALE,
 TENNESSEE,

             Defendants.

  JOINT MOTION TO ALTER OR AMEND SCHEDULING ORDER PURSUANT TO
                        FED. R. CIV. P. 16(b)(4)

       The parties, Kolby Duckett, David Schilling, David Holloway, Brian Hickman, Ted Rogers

and the City of Collegedale, Tennessee appear, through respective counsel, and move this Court

to amend all unexpired deadlines contained in the First Amended Scheduling Order (Doc. 85)

entered in this case, and to continue the trial of this matter. In support of their Motion, the parties

would show as follows:

       1.        This action was filed on October 24, 2019. Given the number of parties, witnesses

and documents involved, this has been an unusually complex and involved matter that has

necessitated concerted effort on the part of all involved counsel.

       2.        The parties completed written discovery, but the COVID-19 pandemic delayed the

beginning of depositions. COVID-19 also resulted in the delay or rescheduling of several

depositions over the last 18 months, prolonging the time needed to complete discovery.

Nonetheless, the parties and their counsel have worked diligently to complete discovery as quickly

and efficiently as possible.

       3.        The parties have completed extensive written discovery and taken the depositions

of 18 parties and fact witnesses, with some of those depositions stretching into a second day. Fact


Case 1:19-cv-00295-CHS Document 100 Filed 08/26/21 Page 1 of 4 PageID #: 452
discovery is essentially completed, but limited additional fact witnesses depositions will be

necessary.

       4.      The parties still must schedule and complete discovery related to expert witnesses

disclosed by the Plaintiffs and expert witnesses, if any, to be disclosed by the Defendants.

       5.      The parties and their counsel have worked cooperatively throughout this matter to

resolve issues and complete discovery as expeditiously as possible, but the parties and their counsel

believe, after good faith discussions and efforts, that additional time will be necessary to complete

outstanding discovery.

       6.      As further good cause, on August 24, 2021, the parties submitted this matter to

mediation with mediator John Harrison. The parties worked well into the evening of August 24,

2021, but were unable to reach an agreement. Nonetheless, the parties are continuing to negotiate.

While it is unclear at this juncture whether the parties will be able to reach a final agreement, they

intend to continue to negotiate in good faith.

       7.      Under the Court’s First Amended Scheduling Order, discovery is to be completed

by September 24, 2021. (Doc. 85, ¶ 5, Page ID # 412). Dispositive and Daubert motions are due

October 8, 2021. (Doc. 85, ¶ 6 Page ID # 412). The trial is scheduled to begin on January 25, 2022,

and is set for 7 days. (Doc. 85, ¶ 12, Page ID # 413).

       8.      In order to allow the parties to explore resolution without incurring unnecessary

additional costs of litigation and attorney fees, the parties jointly ask that the trial date scheduled

for January 25, 2022 be reset approximately 90 days, according to availability in the Court’s

schedule, with all unexpired deadlines likewise extended, to allow the parties to fully explore the

potential for resolution and, if necessary, complete discovery.




                                                  2

Case 1:19-cv-00295-CHS Document 100 Filed 08/26/21 Page 2 of 4 PageID #: 453
        9.       Considering the obstacles outlined above, the parties respectfully request that all

unexpired deadlines be amended and set back in order for the parties to complete depositions,

disclose and depose experts 1, obtain transcripts, and draft and file dispositive and Daubert motions.

        10.      Specifically, the parties respectfully request all unexpired deadlines in this Court’s

First Amended Scheduling Order and the trial date each be set back at least 90 days, as availability

on this Court’s calendar permits.

        RESPECTFULLY SUBMITTED this 26th day of August, 2021.

                                                    CHIEF BRIAN HICKMAN

                                                    By: /s/ Brian R. Bibb________________________
                                                    BENJAMIN K. LAUDERBACK, BPR No. 020855
                                                    BRIAN R. BIBB, BPR No. 031024
                                                    WATSON, ROACH, BATSON &
                                                    LAUDERBACK, P.L.C.
                                                    900 S. Gay St., Suite 1500
                                                    Knoxville, TN 37902

                                                    CITY OF COLLEGEDALE
                                                    TED ROGERS

                                                    By: /s/ Keith H. Grant (by permission)___________
                                                    KEITH H. GRANT, BPR No. 023274
                                                    PHILIP AARON WELLS, BPR No. 036248
                                                    ROBINSON, SMITH & WELLS, PLLC
                                                    Republic Centre
                                                    633 Chestnut Street, Suite 700
                                                    Chattanooga, TN 37450

                                                    KOLBY DUCKETT
                                                    DAVID SCHILLING
                                                    DAVID HOLLOWAY

                                                    By: /s/ Janie Parks Varnell (by permission) _______
                                                    JANIE PARKS VARNELL, BPR No. 031256
                                                    BRYAN H. HOSS, BPR No. 021529
                                                    DAVIS & HOSS, P.C.
                                                    850 Fort Wood Street
                                                    Chattanooga, TN 37403

1
 The Plaintiffs have timely disclosed their expert witnesses in accordance with the First Amended Scheduling
Order.
                                                        3

Case 1:19-cv-00295-CHS Document 100 Filed 08/26/21 Page 3 of 4 PageID #: 454
                                 CERTIFICATE OF SERVICE
         I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
on the electronic filing receipt. All other parties will be served by regular U. S. mail. Parties may
access this filing through the Court’s electronic filing system.

 Janie Parks Varnell                               Keith Grant
 Bryan H. Hoss                                     Philip Aaron Wells
 DAVIS & HOSS, P.C.                                ROBINSON, SMITH & WELLS, PLLC
 850 Fort Wood Street                              633 Chestnut Street, Suite 700
 Chattanooga, Tennessee 37403                      Chattanooga, TN 37450

       Dated this 26th day of August, 2021.


                                               By: /s/ Brian R. Bibb___________
                                               BRIAN R. BIBB




                                                  4

Case 1:19-cv-00295-CHS Document 100 Filed 08/26/21 Page 4 of 4 PageID #: 455
